UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1003


TIBEBU HAILU BEYENE,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 20, 2013             Decided:   September 4, 2013


Before SHEDD and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


James A. Roberts, LAW OFFICE OF JAMES A. ROBERTS, Fairfax,
Virginia, for Petitioner.    Stuart F. Delery, Acting Assistant
Attorney General, William C. Peachey, Assistant Director, Heba
Tellawi, Brianne Whelan Cohen, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tibebu Hailu Beyene, a native and citizen of Ethiopia,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)         dismissing     his   appeal    from   the     immigration

judge’s decision denying his requests for asylum, withholding of

removal, and protection under the Convention Against Torture.

We have thoroughly reviewed the record, including the various

documentary exhibits relevant to country conditions in Ethiopia,

the    transcript        of     Beyene’s     merits     hearing,         and    Beyene’s

supporting affidavit and evidence.                  We conclude that the record

evidence    does       not    compel   a    ruling    contrary      to    any    of    the

administrative factual findings, see 8 U.S.C. § 1252(b)(4)(B)

(2006),    and     that       substantial    evidence       supports      the    Board’s

decision.     See INS v. Elias–Zacarias, 502 U.S. 478, 481 (1992).

Accordingly, we deny the petition for review for the reasons

stated by the Board.            See In re: Beyene (B.I.A. Dec. 12, 2012).

We    dispense   with        oral   argument      because   the    facts       and   legal

contentions      are    adequately      presented     in    the    materials         before

this court and argument would not aid the decisional process.



                                                                    PETITION DENIED




                                            2